Citation Nr: 0716556	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-14 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 20 percent disabling.

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 20 percent disabling.

Entitlement to service connection for low back disability, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The issue of entitlement to service connection for low back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left ankle 
are manifested by degenerative changes with no more than 
marked limitation of motion; the disability does not include 
malunion or nonunion of the tibia or fibula.

2.  The veteran's residuals of a fracture of the right ankle 
are manifested by degenerative changes with no more than 
marked limitation of motion; the disability does not include 
malunion or nonunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left ankle have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2006).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right ankle have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA by letter mailed in April 2004, prior 
to the initial adjudication of the claims.  Although this 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
Moreover, he was informed in a December 2004 letter that he 
should submit any pertinent evidence in his possession.  The 
veteran was also provided with the requisite notice with 
respect to the effective-date element of his claim in a March 
2006 letter, which was mailed to his new address in June 
2006. 

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA treatment records.  In addition, the veteran was afforded 
VA examinations for his disabilities in May 2004 and January 
2005.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claims.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Factual Background

Service medical records show that the veteran sustained a 
bimalleolar fracture of his left ankle and an osteochondral 
fracture of his right ankle in a car accident in October 
1970.  An X-ray study in connection with a VA examination in 
July 1972 disclosed normal findings with respect to the right 
ankle and a long threaded screw holding the medial malleolus 
of the left ankle in excellent position..  The veteran was 
granted service connection for residuals of these fractures 
in an August 1972 rating decision.  

An X-ray study in connection with a July 1974 VA examination 
disclosed that the medial malleolus of the left ankle was 
united to the shaft by a screw and that the fragments were in 
optimum position.  The X-ray study of the veteran's right 
ankle disclosed a small area of aseptic necrosis involving 
the talus.

In March 2004, the veteran filed a claim for increased 
ratings for ankle disabilities stating that they were getting 
worse. 

The veteran was afforded a VA examination in May 2004.  No 
claims file was available for the examiner to review.  The 
veteran reported, during the examination, that after the car 
accident his right ankle fracture was treated with a long leg 
cast and his left ankle required open reduction and internal 
fixation with a short-leg cast.  Currently, he noted daily, 
dull, fairly constant pain across the ankle joint and 
stiffness in both ankle joints.  The veteran did not report 
weakness, swelling, heat or redness changes, instability, 
locking, fatigability or lack of endurance with either ankle.  
He stated that he can not walk or stand for more than 20 
minutes without a significant increase in pain.  He did not 
mention any specific loss of joint motion due to this pain or 
due to fatigue, weakness, or lack of endurance following 
repetitive use.  The veteran also noted that he was not 
working at the time of the examination.  An examination of 
the left ankle showed a 2-inch scar well-healed, nontender 
along the medial malleolus which is consistent with a history 
of open reduction and internal fixation.  The examiner noted 
no laxity on testing of the ankle on anterior drawer testing.  
Examination revealed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees in the right ankle.  In the left ankle, 
dorsiflexion was to 10 degrees and plantar flexion was to 45 
degrees.  His gait showed no limp and he had no difficulty 
standing on toes or heels.  The examiner opined that the 
veteran had daily intermittent pain with mild restriction of 
motion in the left ankle only.  

An X-ray study of each ankle was also performed in connection 
with the May 2004 examination.  Postoperative changes and 
degenerative changes involving the medial tibiotalar 
compartment with spur formation and subchondral sclerotic 
changes, especially of the talus.  The radiologist noted that 
there was a possibility of osteochondritis desiccants.  
Degenerative changes of the lateral ankle joint and the 
tibiotalar joint with bony hypertrophic changes were also 
seen, as was spur formation at the anterior lip of the tibia.  

In January 2005, the veteran was afforded another VA 
examination.  The veteran reported to the examiner that the 
problems with his ankles caused him to walk abnormally.  The 
veteran reported to not being able to stand or walk more than 
twenty minutes because of ankle and other joint pain.  The 
veteran claims that he has not been able to work for the last 
two and half years because of his physical limitation.  The 
examiner confirmed that the veteran's X-rays showed arthritis 
of the ankles, with more arthritis in the left ankle.  The 
veteran complained of pain, weakness, stiffness, instability, 
and lack of endurance, in the ankles.  

Upon examination, the veteran walked with a protected gait 
with some limping.  Left ankle dorsiflexion was limited to 0 
degrees and plantar flexion was possible to about 40 degrees.  
Left ankle muscle strength was 4/5 for all muscle groups.  
There was giving out on manual strength tests.  Right ankle 
range of motion was limited to 0 degrees for dorsiflexion and 
40 degrees for plantar flexion.  Muscle strength in the right 
ankle was 4/5 with giving out.  The examiner opined that the 
patient has significant degenerative arthritis of both 
ankles, with more involvement on his left ankle than the 
right.  

In a May 2005 private treatment note, the veteran's 
chiropractor, A.S., noted that the veteran had ankle 
instability.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Impairment of the tibia and fibula manifested by nonunion, 
with loose motion and requiring a brace, warrants a 40 
percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Having examined the evidence in this case, the Board 
concludes that a schedular rating in excess of 20 percent is 
not warranted for either of the veteran's ankle disabilities.  

The veteran has post-traumatic arthritis of both ankles with 
limitation of motion, but is currently receiving the maximum 
schedular rating for limitation of motion without ankylosis.  
In fact, as noted above, even ankylosis of an ankle does not 
warrant more than a 20 percent evaluation if it is in plantar 
flexion, at less than 30 degrees.  The evidence in this case 
shows that the veteran retains substantial useful motion of 
both ankles.  Therefore, a higher rating is not in order 
under Diagnostic Code 5270.

The RO has rated the veteran's ankle disabilities as 20 
percent disabling under Diagnostic Code 5262, which provides 
that malunion of the tibia and fibula warrants a 20 percent 
rating if there is moderate ankle disability or a 30 percent 
rating if there is severe ankle disability.  None of the 
medical evidence indicates that the service-incurred 
fractures involved the tibia or fibula of either leg.  
Moreover, none of the medical evidence shows that the veteran 
has malunion of the tibia or fibula of either leg.  
Accordingly, the Board concludes that a rating in excess of 
20 percent is not warranted for either ankle disability under 
Diagnostic Code 5262.

The Board has considered whether there is any other schedular 
basis for granting either claim but has found none.  In this 
regard, the Board notes that all of the other potentially 
applicable diagnostic codes authorize a maximum rating of 20 
percent for ankle impairment.  

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 20 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  

Finally, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
these claims because the preponderance of the evidence is 
against the claims.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle fracture is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture is denied.


REMAND

In his March 2004 claim, the veteran stated that he has 
developed a low back disability as a result of his service-
connected ankle disabilities.  The veteran's private 
chiropractor opined in a May 2005 note that periodic back 
flare-ups and ankle instability resulted in hip and low back 
compensation contributing to the veteran's lumbar/sacral 
problems.  However, the chiropractor provided no rationale 
for his opinion and the Board has not found it to be adequate 
to substantiate the veteran's claim.  Although the veteran 
was afforded a VA examination of his back in January 2005, 
the examiner failed to provide an opinion concerning the 
etiology of the veteran's low back disability.  Therefore, 
the Board has determined that the veteran should be afforded 
a VA examination to determine the etiology of any currently 
present low back disability. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disorders of his low 
back.  Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  With respect to each currently 
present low back disorder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service or was caused or 
chronically worsened by the veteran's 
ankle disabilities.  The rationale for 
all opinions expressed must also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for a low back 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


